DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method with series of steps is within one of the four statutory categories. However, all the steps of the claim fall within mathematical concept grouping using formulas (step 2A, prong 1). Thus, the claim recites mental processes. The additional element of accelerometer gravity gradiometer is a tool being applied that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. In considered of combination (step 2A, prong 2), the additional element is no more than a fundamental element being used and this judicial exception is not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In step 2B, as discussed previously with respect to step 2A, prong 2, the additional element of accelerometer gravity gradiometer is simply implementing the abstract idea by using accelerometer gravity gradiometer as a tool to perform an abstract idea in mathematical operation. The same conclusion is reached in step 2B. Therefore, they cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Under the 2019 PEG, when view as a whole, nothing in the claim add significantly than the abstract idea. The claim is ineligible.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ash et al (US 20050022402) discloses compact navigation system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRYAN BUI/               Primary Examiner, Art Unit 2865